DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/22/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-6, 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US Pat # 4,309,595) and Andis (US Pat # 4,538,362).
In regards to claim 1, Long et al. teaches a hair tool comprising a housing (12); 
an air inlet (16) formed in an end of the housing;
a thermal insulation cylinder (50) arranged inside the housing, the thermal insulation cylinder comprising:
a cylinder opening facing toward the air inlet (Figure 3 at end facing 16); an outlet (Figure 3 at end facing 14) facing away from the cylinder opening; and
an inner diameter gradually decreasing from the cylinder opening to the outlet (see Figure 3 and Col 1, Lines 53-65, where either end 14/16 is capable of being the outlet of the dryer, depending on the direction the motor is engaged, thus when the user selects the end 14 as the outlet, the air flows from the larger to the smaller end such that the inner diameter of the dryer is conical, decreasing in diameter from inlet to outlet);
a heating element (46) arranged inside the thermal insulation cylinder;
an air discharge portion (56) in the housing, the air discharge portion comprising a plurality of air outlets (Col 2, Lines 45-48 where a grid provides a plurality of individual outlets that form the grid);
an air guiding mechanism (30) positioned within the housing to direct air from the air inlet to the air discharge portion (Col 3, Lines 1-6); 
Long et al. does not teach an air combing head removably installable on an external surface of the air discharge portion, the air combing head comprising:

a plurality of air holes extending through the base, where each one of the plurality of air holes is arranged to correspond with a corresponding one of the plurality of air outlets of the air discharge portion of the housing; and a plurality of brush teeth.
However, Andis teaches a hair dryer with an air combing head (166) sized and configured for installation on the external surface of the air discharge portion of the housing (at 78); a plurality of air holes (Figure 7 at 190) extending through the base (see Figure 1), where each one of the plurality of air holes is arranged to correspond with a corresponding one of the plurality of air outlets of the air discharge portion of the housing (see Figure 1, where as they are aligned with discharge holes on the dryer, they ‘correspond’); and a plurality of brush teeth (136).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dryer of Long et al. to include the detachable styling heads of Andis in order to make the device more versatile.
Regarding claim 5, Long et al. teaches the heating element is an electric heating wire (Col 2, Lines 24-35).
Regarding claim 6, Long et al. teaches the air guiding mechanism comprises a motor (28) and a vane (30) driven by the motor (Col 2, Lines 4-10).
Regarding claim 8, Long et al. teaches an outer edge of the cylinder opening is attached to an inner wall of the housing (see Figure 3).
Regarding claim 18, Long et al. teaches providing a brush according to claim 1; and
channeling air through the thermal insulation cylinder of the brush, from the inlet to the air discharge portion (see arrows of Figure 1).
Regarding claim 19, Long et al. teaches heating the air during channeling (via 42).
Regarding claim 20, Long et al. teaches the air is transmitted through the discharge portion and toward hair (Col 4, Lines 10-18).

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. and Andis, as applied to claim 1 above, in further view of Anderson (US Pat # 3,892,247).
In regards to claims 3 and 21, Long et al. teaches the combing head to be removably coupled to the hair dryer; but does not teach
an inserting part having a clamping hole, the inserting part located on the base of the air combing head;
a release mechanism configured to releasably engage the clamping hole, the release mechanism comprising:
a sliding element slidably installed in the housing, the sliding element comprising: a shifting part exposed outside the housing; and
a clamping tongue located at one end of the sliding element and configured to insert into the clamping hole; and
an elastic resetting element positioned at an opposite end of the sliding element from the clamping tongue, the elastic resetting element having a first end and a second end, the first end abutting against the sliding element and the second end abutting against an inner wall of the housing: and an aperture extending through an outer surface and an inner surface of the housing for passage of the inserting part there through to allow for insertion of the clamping tongue into the clamping hole.
However, Anderson teaches a hair styling element with a comb head removably secure to the device (11), where the comb head comprises an inserting part (26/28) having a clamping hole (56), the inserting part located on a base (17) of the air combing head;

an elastic resetting element positioned at an opposite end of the sliding element from the clamping tongue, the elastic resetting element having a first end and a second end, the first end abutting against the sliding element and the second end abutting against an inner wall of the housing: and an aperture extending through an outer surface and an inner surface of the housing for passage of the inserting part there through to allow for insertion of the clamping tongue into the clamping hole (Col 2, Lines 40-55 where such provides that a spring loads, thus resets the release mechanism). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the comb head of Long et al. to be detachable via the release/inserting part of Anderson in order to provide a simple interface for easy detachment.

Claims 1-2, 9-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US Pat # 3,857,016) in view of Doyle et al. (US Pat # 3,854,489).
In regards to claim 1, Meyer et al. teaches a hair tool comprising a housing (19); 
an air inlet (61) formed in an end of the housing (Figure 1 at bottom);
a thermal insulation cylinder (53) arranged inside the housing, the thermal insulation cylinder comprising:
a cylinder opening facing toward the air inlet (Figure 2 at bottom); an outlet facing away from the cylinder opening (Figure 2 at top); and
an inner diameter gradually decreasing from the cylinder opening to the outlet (Col 4, Lines 24-30);

an air discharge portion (52) in the housing, 
an air guiding mechanism (36) positioned within the housing to direct air from the air inlet to the air discharge portion (Col 4, Lines 1-17); 
Meyer et al. does not teach the air discharge portion comprising a plurality of air outlets and an air combing head removably installable on an external surface of the air discharge portion, the air combing head comprising a base sized and configured for installation on the external surface of the air discharge portion of the housing; a plurality of air holes extending through the base, where each one of the plurality of air holes is arranged to correspond with a corresponding one of the plurality of air outlets of the air discharge portion of the housing; and a plurality of brush teeth.
However, Doyle et al. teaches a hair styling device with a housing (20) having an air discharge portion with a plurality of outlets (28) and an air combing head (23) removably installable on an external surface of the air discharge portion (see Figure 1), the air combing head comprising a base (31) sized and configured for installation on the external surface of the air discharge portion of the housing (as shown in Figure 1); a plurality of air holes (34) extending through the base, where each one of the plurality of air holes is arranged to correspond with a corresponding one of the plurality of air outlets of the air discharge portion of the housing (see Figures 2 and 3); and a plurality of brush teeth (33). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outlet of Meyer et al. to contain the corresponding comb head of Doyle et al. in order to provide additional styling means on the device.
Regarding claim 2, Meyer et al. teaches the air guiding mechanism is located between the air inlet and the cylinder opening (see Figure 2).
Regarding claim 9, Meyer et al. teaches the back housing (10) forming an end of the housing and comprising the air inlet (see Figure 2); but does not teach a lower housing and an upper housing Doyle et al. teaches a hair styling device housing to be formed of a lower housing (22) and an upper housing (21) assembled around its heating and blowing element (see Figure 7). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Meyer et al. to have the housing formed of an upper and lower housing, as taught by Doyle et al. as a matter of obvious design choice for manufacturing and assembly.
Regarding claim 10, Long et al. teaches a reticular sleeve element disposed between the back housing and the thermal insulation cylinder (see Figure 1 where a sleeve is formed along the length of the housing, such that the portion of the sleeve between the back of the housing and the insulation cylinder can be called ‘reticular sleeve element’).

In regards to claim 11, Meyer et al. teaches a method of making a hair styling device, comprising providing housing (19) comprising:
a lower portion of the housing having an air discharge portion formed therein (52), 
assembling a thermal insulation cylinder (53) within the housing, the thermal insulation cylinder having an inner diameter gradually decreasing from a cylinder opening to an outlet (see Figure 2);
wherein the outlet is aligned with the air discharge portion (see Figure 2 where such is aligned with an inner portion of 52); and wherein the cylinder opening faces an end of the housing (see Figure 2), the end of the housing comprising an air inlet (see Figure 2);
assembling and an air guiding mechanism (36) within the housing;
providing a power source (30) to the air guiding mechanism.
Meyer et al. does not teach the housing is formed by an upper and lower housing; the air discharge portion comprising a plurality of air outlets; placing a reversibly installable air combing head on an external surface of the air discharge portion, the air combing head comprising a base sized and 
However, Doyle et al. teaches a hair styling device with a housing (20) having an air discharge portion with a plurality of outlets (28) and an air combing head (23) removably installable on an external surface of the air discharge portion (see Figure 1), the air combing head comprising a base (31) sized and configured for installation on the external surface of the air discharge portion of the housing (as shown in Figure 1); a plurality of air holes (34) extending through the base, where each one of the plurality of air holes is arranged to correspond with a corresponding one of the plurality of air outlets of the air discharge portion of the housing (see Figures 2 and 3); and a plurality of brush teeth (33). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outlet of Meyer et al. to contain the corresponding comb head of Doyle et al. in order to provide additional styling means on the device.
Further, Doyle et al. teaches a hair styling device housing to be formed of a lower housing (22) and an upper housing (21) assembled around its heating and blowing element (see Figure 7). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the housing of Meyer et al. to have the housing formed of an upper and lower housing, as taught by Doyle et al. as a matter of obvious design choice for manufacturing and assembly from a half shell to be combined to allow easier disassembly should repair be needed.
Regarding claim 12, Meyer et al. teaches arranging a heating element (42) inside the thermal insulation cylinder (see Figure 2).
Regarding claim 16, Meyer et al. teaches the end of the housing comprising the air inlet is a back housing (10).
Regarding claim 17, Meyer et al. teaches comprising assembling a reticular element between the back housing and the lower and upper housings (see Figure 1 where a sleeve is formed along the length of the housing, such that the portion of the sleeve between the back of the housing and the insulation cylinder can be called ‘reticular sleeve element’).

Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of Doyle et al., as applied to claims 1 and 12 above, in further view of Barns (US Pat # 4,382,174).
In regards to claims 4 and 13, Barns teaches the heating element is arranged inside the thermal insulation cylinder; but does not teach the heating element includes a quartz tube.
However, Barns teaches a hair drying device containing a wire heating element (15) surrounded by a quartz tube (14 where emitted rays reflect outward) for air to pass over to treat the hair (see abstract). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heater of Meyer et al. to be the quartz tube of Barns in order to better reflect heat from the heater.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. and Doyle et al., as applied to claim 11 above, in further view of Anderson.
In regards to claim 15, Meyer et al./Doyle et al. teaches the combing head to be removably coupled to the hair dryer; but does not teach an inserting part having a clamping hole, the inserting part located on the base of the air combing head; a release mechanism configured to releasably engage the clamping hole, the release mechanism comprising:
a sliding element slidably installed in the housing, the sliding element comprising: a shifting part exposed outside the housing; and

However, Anderson teaches a hair styling element with a comb head removably secure to the device (11), where the comb head comprises an inserting part (26/28) having a clamping hole (56), the inserting part located on a base (17) of the air combing head;
a release mechanism configured to releasably engage the clamping hole, the release mechanism comprising a sliding element slidably installed in the housing, the sliding element comprising a shifting part (69) exposed outside the housing (Figure 1); and a clamping tongue located at one end of the sliding element and configured to insert into the clamping hole (Col 2, Lines 40-55); and an elastic resetting element positioned at an opposite end of the sliding element from the clamping tongue, the elastic resetting element having a first end and a second end, the first end abutting against the sliding element and the second end abutting against an inner wall of the housing: and an aperture extending through an outer surface and an inner surface of the housing for passage of the inserting part there through to allow for insertion of the clamping tongue into the clamping hole (Col 2, Lines 40-55 where such provides that a spring loads, thus resets the release mechanism). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the comb head of modified Meyer et al. to be detachable via the release/inserting part of Anderson in order to provide a simple interface for easy detachment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772